Citation Nr: 0412623	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative 
arthritis of the right arm.

3.  Entitlement to service connection for an upper 
gastrointestinal disorder.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to an increased disability rating for a skin 
disorder, currently evaluated as noncompensably disabling.

7.  Entitlement to an increased disability rating for 
irritable colon syndrome, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased disability rating for a left 
ankle disorder, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased disability rating for a right 
ankle disorder, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased disability rating for a left 
knee disorder, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased disability rating for a 
right knee disorder, currently evaluated as 10 percent 
disabling.

12.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

13.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John Stevens Berry, attorney 
at law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Procedural history

The veteran served on active duty from April 1980 to April 
1983. 

In February 2000, the RO received the veteran's claims of 
entitlement to service connection for a gastrointestinal 
disorder and for irritable colon syndrome.  In October 2000, 
the RO received the veteran's claim of entitlement to service 
connection for a cardiovascular disorder.  In January 2001, 
the RO received the veteran's claim of entitlement to service 
connection for a skin disorder.  In an October 2002 rating 
decision, the RO denied the gastrointestinal and 
cardiovascular claims.  The RO granted service connection for 
a skin disorder and irritable colon syndrome, assigning a 
noncompensable rating for the skin disorder and a 10 percent 
disability rating for irritable colon syndrome.  In that 
decision, the RO also granted service connection for PTSD and 
awarded a 50 percent disability rating.  The veteran 
disagreed with the October 2002 rating decision as to the 
denial of service connection for the gastrointestinal and 
cardiovascular disorders, and as to the ratings assigned the 
irritable colon syndrome and PTSD.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in May 2003.  While on the VA Form 9 the 
veteran referred to just some of the issues listed on the 
October 2002 rating decision, he checked the box indicating 
that he wished to appeal all the issues included on the March 
2003 statement of the case (SOC).  

In an April 2003 rating decision, the RO confirmed and 
continued the noncompensable rating for the skin disorder.  
The veteran disagreed with that rating decision and perfected 
an appeal as to the skin disorder in September 2003.

Service connection was granted for right and left ankle 
disorders and for a right knee disorder in a November 1997 
rating decision.  Noncompensable disability ratings were 
assigned the ankle disorders and a 10 percent rating was 
assigned the right knee.  The ratings for the ankle disorders 
were both increased to 10 percent in an April 1999 rating 
decision.  Service connection was granted for a left knee 
disorder in a November 2001 rating decision, with a 10 
percent disability rating assigned.  

In an April 2003 rating decision, the RO confirmed and 
continued the 10 percent disability rating assigned the 
veteran's right and left ankle disorders and his right and 
left knee disorders.  In that decision, the RO also denied a 
claim of entitlement to service connection for degenerative 
arthritis of the right arm.  The veteran disagreed with the 
April 2003 rating decision and initiated an appeal as to 
those issues.  The appeal was perfected with the timely 
submission of the veteran's VA Form 9 in September 2003.

In November 2002, the RO received the veteran's claim of 
entitlement to TDIU.  In May 2003, the RO received claims of 
entitlement to service connection for hearing loss and 
tinnitus.  In a June 2003 rating decision, the RO denied the 
hearing loss claim and the claim for TDIU.  The RO granted 
service connection for bilateral tinnitus and awarded a 10 
percent disability rating.  The veteran disagreed with all 
three issues and perfected an appeal in September 2003.

The only issue which will be adjudicated by the Board in this 
decision is the tinnitus claim.  The issues of entitlement to 
increased ratings for PTSD and service connected disorders of 
the skin, colon, left knee, right knee, left ankle and right 
ankle will be addressed in the remand portion of this 
decision, as will the issues of entitlement to TDIU and to 
service connection for bilateral hearing loss, a 
cardiovascular disorder, degenerative arthritis of the right 
arm and a gastrointestinal disorder.  Those issues are 
REMANDED to VBA via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

Issues not on appeal

In an August 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  In an October 2002 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for fibromyalgia.  In an April 2003 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection for an erectile dysfunction, assigning 
a noncompensable disability rating.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The veteran has tinnitus.


CONCLUSION OF LAW

The criteria for a higher disability rating for tinnitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.87, Diagnostic Code 6260 (2003); VAOPGCPREC 2-
2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He contends, in essence, 
that VA regulations allow the assignment of separate ratings 
for tinnitus in each ear.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, the issue to be decided is whether VA 
regulations allow for the assignment of separate disability 
ratings for tinnitus.  The pertinent facts are not in 
dispute.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  

Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 
16 Vet. App. 129, 132 (2002) [VCAA not applicable "because 
the law as mandated by statute and not the evidence is 
dispositive of the claim"].  See also VAOPGCPREC 2-2004.

The Board adds that general due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2003).  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated in his May 2003 VA Form 9 and in the September 
2003 VA Form 9 that he did not want a Board hearing, and he 
has not requested a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].



Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See the July 7, 2003 letter 
from the veteran's attorney to the RO. 

Karnas considerations

Effective June 13, 2003, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
diseases of the ear.  The amendment affects Diagnostic Code 
6260 [tinnitus].  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with tinnitus.  Diagnostic 
Code 6260 deals specifically with tinnitus.  The Board can 
identify no other diagnostic code that is more appropriate, 
and although the veteran disagrees with VA's interpretation 
of the regulation he has not suggested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that Diagnostic Code 6260 is the most appropriate 
as to this issue and the Board will apply it below.

Specific schedular criteria

Effective prior to June 12, 2003, Diagnostic Code 6260 
provides a single level of disability.

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

Schedular rating

Under the current schedular criteria, Diagnostic Code 6260 
provides a 10 percent evaluation for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2003).  Moreover, the award of separate ratings 
for each ear is specifically prohibited under Note (2) of 
Diagnostic Code 6260.  Accordingly, a schedular rating 
greater than 10 percent for the veteran's tinnitus is not 
warranted and not available.

Similarly, the version of Diagnostic Code in effect prior to 
June 13, 2003 provided a 10 percent rating for tinnitus that 
is recurrent.  Notably, that version of the diagnostic code 
does not include a notation specifically prohibiting separate 
ratings for each ear.  However, in a recent opinion, VA's 
General Counsel held that the version of Diagnostic Code 6260 
in effect prior to June 13, 2003 authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The General Counsel held that separate ratings for 
tinnitus for each ear may not be assigned under that version 
of the diagnostic code.  See VAOPGCPREC 2-2003.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).

The veteran pointed in his July 2003 notice of disagreement 
and in the September 2003 VA Form 9 to the case of Wanner v. 
Principi, 17 Vet. App. 4 (2003), in which the Court remanded 
a claim for separate evaluations for tinnitus for 
consideration of 38 C.F.R. § 4.25 (b) [providing that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity [...] are to 
be rated separately as are all other disabling conditions, if 
any"].    

In his VA Form 9, the veteran acknowledged that in Wanner the 
Court did not decide the issue of whether separate ratings 
could be assigned for tinnitus, but simply remanded the issue 
to the Board for a more thorough discussion of the matter.  
The Board adds that to its knowledge the Court has not 
decided this question, and its current jurisprudence is that 
the Board must provide "reasons and bases" for its decision 
(as it must in all cases) specifically with respect to 
38 C.F.R. § 4.25.  The Board will proceed to do so.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately.  See 38 C.F.R. § 
4.25 (2002).  However, a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." See Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, which is contrary to 
the provisions of 38 C.F.R. § 4.14.

In this case, the current version of Diagnostic Code 6260 
specifically prohibits such separate evaluations, which 
exempts the current version altogether from the reach of 
38 C.F.R. § 4.25 (b), as indicated in the language "[e]xcept 
as otherwise provided in this schedule."  

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, and this was in fact VA's practice.  
Indeed, VA General Counsel Opinion VAOPGCPREC 2-2003 
specifically stated "The intended effect of this action is 
to codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head."

In any event, separate evaluations are specifically 
prohibited by VA General Counsel Opinion VAOPGCPREC 2-2003, 
which the Board is bound to follow.  Accordingly, the Board 
has considered the applicability of 38 C.F.R. § 4.25(b) and 
finds that its provisions are not applicable to tinnitus, do 
not require the Board to award separate evaluations for 
tinnitus in each ear, and the Board is in fact prohibited 
from so doing.  

The Board observes that the VAOGC opinion referred to medical 
evidence in support of its position, to wit: 

2. The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus. "The Merck Manual" 665 (17th ed. 1999). VA 
discussed the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule 
provision governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as subjective tinnitus 
(over 95% of cases) or objective tinnitus. In subjective 
or "true" tinnitus, the sound is audible only to the 
patient. In the much rarer objective tinnitus (sometimes 
called extrinsic tinnitus or "pseudo- tinnitus"), the 
sound is audible to other people, either simply by 
listening or with a stethoscope. Objective tinnitus 
commonly has a definite cause that generates the sound, 
such as vascular or muscular disorders. Objective 
tinnitus may also be due to such nonpathologic causes as 
noise from the temporomandibular joints, openings of the 
eustachian tubes, or repetitive muscle contractions.

Accordingly, objective tinnitus is properly evaluated as 
part of the underlying condition causing it.

3. The notice of proposed rulemaking went on to explain 
that:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus. It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs (Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus. Allyn and Bacon, 1995, J. Vernon 
and A. Moller (Eds.)). The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with tinnitus that 
63% reported tinnitus in both ears and 11% reported it 
as filling the head. (http://www.ohsu.edu/ohrc-otda/95- 
01/data/08.html). Therefore, in the great majority of 
cases, tinnitus is reported as either bilateral or 
undefined as to side.

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from 
the brain rather than the ears.

67 Fed. Reg. at 59,033. As VA's notice of proposed 
rulemaking made clear, the perception of noise is the 
disability identified in true tinnitus, and the source 
of this perceived noise is not in either or both ears. 
The undifferentiated nature of the source of the noise 
that is tinnitus is the primary basis for VA's practice, 
as reflected in the notice of proposed rulemaking, of 
rating tinnitus as a single disease entity.

VAOPGCPREC 2-2003

The Board additionally observes in this connection  that the 
veteran has not presented or identified any medical or other 
evidence which challenges the medical premise of the VAOGC 
opinion.  Rather, the veteran relies exclusively on the 
provisions of 38 C.F.R. § 4.25.   

In summary, for the reasons stated, the Board concludes that 
by operation of law a disability rating higher than 10 
percent for the veteran's service-connected tinnitus is not 
warranted under either version of the regulations.

Fenderson considerations 

The veteran has been assigned a 10 percent rating for 
service-connected tinnitus effective May 27, 2003, the date 
of his claim.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
tinnitus has not changed appreciably over the appeal period.  
Based on the record, the Board finds that a 10 percent 
disability rating, which is the maximum rating available, was 
properly assigned for the entire period.  

Extraschedular rating

In the June 2003 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected tinnitus.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and indeed he has 
not argued the point.  As noted elsewhere in this decision, 
his sole contention is that VA regulations allow for the 
assignment of separate 10 percent ratings for tinnitus.  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  

It is clear that marked interference with employment due to 
tinnitus is not demonstrated.  A  February 2003 VA evaluation 
for unemployability refers to numerous physical and 
psychiatric problems, fifteen in all; tinnitus is not 
mentioned.  In any event, a certain degree of occupational 
impairment is contemplated in the 10 percent rating currently 
assigned.  See 38 C.F.R. §§ 3.321(a), 4.1 (2003); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

There is no evidence of any hospitalization for tinnitus.  
There is no evidence of an extraordinary clinical picture, 
such as repeated surgery for tinnitus.  A June 2003 VA 
examination included the examiner's notation that the veteran 
has never had any operative procedure to the ears and 
currently takes no treatment for the ears.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected tinnitus 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003).  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected tinnitus.  The benefit 
sought on appeal is accordingly denied.


ORDER

A disability rating higher than 10 percent for tinnitus is 
denied.
REMAND

2.  Entitlement to service connection for degenerative 
arthritis of the right arm.

3.  Entitlement to service connection for an upper 
gastrointestinal disorder.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to an increased disability rating for a skin 
disorder, currently evaluated as noncompensably disabling.

7.  Entitlement to an increased disability rating for 
irritable colon syndrome, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased disability rating for a left 
ankle disorder, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased disability rating for a right 
ankle disorder, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased disability rating for a left 
knee disorder, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased disability rating for a 
right knee disorder, currently evaluated as 10 percent 
disabling.

12.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

13.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

The Board is remanding the remaining issues on appeal for 
reasons stated immediately below.

With respect to the issue of entitlement to service 
connection for a gastrointestinal disorder and entitlement to 
an increased disability rating for PTSD, the Board notes that 
additional medical evidence was received after the rating 
decisions and SOCs were issued.  In neither case was a 
supplemental statement of the case (SSOC) prepared to include 
the new evidence, nor was a waiver obtained.  

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

With respect to the claim of entitlement to service 
connection for degenerative arthritis of the right arm, the 
Board notes that the record contains a current diagnosis of 
arthritis of the right shoulder and elbow as well as 
diagnoses of tendonitis of the right shoulder and wrist, 
epicondylitis of the right elbow and a right elbow strain.  
The service medical records show that the veteran was treated 
for a shoulder strain in March 1981 and for tennis elbow in 
May 1980.  However, a VA nexus opinion has not been obtained.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2003); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

As the evidence indicates that the veteran injured his elbow 
and shoulder in service and that he currently suffers 
disabilities of the shoulder, elbow and wrist, a nexus 
opinion is necessary for the Board to reach a decision on the 
claim.  

With respect to the remaining issues, the Board notes that, 
although the RO sent the veteran notification on July 18, 
2003 of the respective rights and duties of the veteran and 
VA as provided under the VCAA, such notice was sent after the 
initial rating decisions had been issued.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant"). 

Here, with respect to the claims of entitlement to increased 
ratings for a skin disorder, right and left knee disorders 
and right and left ankle disorders, entitlement to service 
connection for bilateral hearing loss and entitlement to 
TDIU, the Board cannot find that the defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Specifically, it does not appear that these issues were ever 
readjudicated after the July 18, 2003 notice letter was sent.  
Although SOCs were prepared on July 22, 2003 and August 8, 
2003, the SOCs were both prepared before the end of the 30 
day period for response provided in the notice letter.  

With respect to the cardiovascular disorder, the Board notes 
that the veteran submitted a VA Form 21-4138 in September 
2003 asserting that his cardiovascular disorder was in fact 
aggravated by his PTSD.  As the PTSD is service connected and 
the cardiovascular disorder is not, this raises the issues of 
secondary service connection and service connection for 
additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448.  
However, the veteran was not notified in the July 2003 letter 
of the evidence necessary to substantiate a service 
connection claim on such bases.  Therefore, the Board finds 
that the July 2003 notice was inadequate as to this issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the veteran's irritable colon syndrome, the 
Board notes that the veteran stated in a June 2003 primary 
care assessment that his irritable colon syndrome was getting 
worse.  The most recent examination was conducted in February 
2003; however, it was focused on his claim of entitlement to 
TDIU and touched only briefly on the irritable colon 
symptoms.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  The Board believes that an 
additional examination is necessary with respect to this 
issue.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should ensure that all notice 
currently required under the VCAA and 
other applicable law, regulation, court 
decision and/or VA directive is provided 
to the veteran.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current right arm 
disability.  The examiner should review 
the entire claim file in conjunction with 
the examination.  The examiner should 
list any current disabilities of the 
right arm and should specifically state 
whether the veteran has arthritis of the 
right shoulder, elbow or wrist.  The 
examiner should state an opinion as to 
whether it is at least as likely as not 
that any diagnosed disability of the 
right arm is related to an injury or 
disease in service. 

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his irritable colon syndrome.  
The examiner should review the claim file 
in conjunction with the examination.  The 
examiner should list all current 
manifestations and symptoms of the 
veteran's irritable colon syndrome and 
should comment specifically on the 
presence, frequency and severity of such 
symptoms as diarrhea, constipation and 
abdominal distress.  

4.  VBA should conduct any additional 
development deemed necessary for all 
remanded issues.  When the above 
development is completed, VBA should 
readjudicate the issues, taking into 
consideration all the evidence of record.  
If any claim remains denied, VBA should 
issue a supplemental statement of the 
case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



